—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated March 10, 1997, which granted the motion of the defendant Metropolitan Suburban Bus Authority to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
Because the plaintiff commenced the instant action more than one year and 30 days after her cause of action accrued, the Supreme Court correctly determined that the action was time-barred (see, Public Authorities Law § 1276 [2]; Burgess v Long Is. R. R. Auth., 79 NY2d 777). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.